EXHIBIT 10.2

SECURED CONVERTIBLE PROMISSORY NOTE

$650,000

May 28, 2004

      FOR VALUE RECEIVED, the undersigned, WITS BASIN PRECIOUS MINERALS INC., a
Minnesota corporation (the “Maker”), hereby promises to pay to the order of
Pandora Select Partners L.P., a British Virgin Islands limited partnership, or
its assigns (the “Payee”), at such place as the Payee may designate in writing,
the principal sum of Six Hundred Fifty Thousand Dollars ($650,000), under the
terms set forth herein.

1.      Interest.       The unpaid principal balance hereof from time to time
outstanding shall bear interest from the date hereof at the rate of ten percent
(10%) per annum.

2.       Payment.       The principal and interest hereof is payable as follows:

     (a) Payments of $5,416.67 in cash of interest only are payable in arrears
on June 28, July 28 and August 28, 2004; and

     (b) Commencing on September 28, 2004, and on the 28th day of each of the
following 14 months, Maker shall pay amortized principal and interest on this
Note of $46,278.15 (the “Monthly Scheduled Payment”).

3.       Optional Payment in Stock.

     (a) In lieu of making a cash payment under subsection 2(b) above, Maker may
pay the Monthly Scheduled Payment, or any portion thereof, but only to the
extent permitted by this subsection (a), by the issuance of shares of its $0.01
par value common stock (the “Common Stock”), the per-share value of which is
computed as provided in Subsection (b) below. Despite the foregoing, the number
of shares of Common Stock which may be issued to pay all or any portion of a
particular Monthly Scheduled Payment may not exceed the lesser of (i) 10% of the
aggregate number of traded shares of Common Stock reported on the OTC Bulletin
Board as reported by bigcharts.com (or if this service is discontinued, such
other reporting service acceptable to Payee) for the 30 trading days immediately
preceding such Monthly Scheduled Payment due or (ii) the greatest number of
shares of Common Stock which, when added to the number of shares of Common Stock
"Beneficially Owned" (within the meaning set forth in subsection (d) below) by
Payee, would not cause Payee to Beneficially Own more than 4.99% of the Maker’s
outstanding Common Stock. In computing under this subsection (a) the aggregate
number of traded shares during any time period, the Maker shall exclude (i)
shares sold by or for the account or at the direction of the Maker, officers or
directors of Maker or any members of their immediate families or any affiliates
of Maker and (ii) shares determined solely by Payee (for which Payee shall so
inform the Maker in writing) to represent unlawful or potentially unlawful
sales. Maker may pay the Monthly Scheduled Payment, or any portion thereof, by
the issuance of Common Stock only if, at the time of such payment, Maker has in
effect a registration statement on Form S-2 or SB-2 with the U.S. Securities and
Exchange Commission (the “SEC”) and applicable state securities laws covering
the original issuance of such shares by the Maker or the resale of such shares
by the Payee (the “Registration Statement”).

--------------------------------------------------------------------------------

     (b) The per-share value of the Common Stock as of a specified Scheduled
Monthly Payment date for the purposes of this Section 3 is 85% (rounded to the
nearest $.01) of the average (rounded to the nearest $.01) of the high closing
bid prices of Maker’s Common Stock on the OTC Bulletin Board as reported by
bigcharts.com (or if this service is discontinued, such other reporting service
acceptable to Payee) for the 20 trading days immediately preceding the
particular Scheduled Monthly Payment date.

     (c) Payment by Common Stock shall be deemed to be made by Maker by giving
written notice to the Payee of the number of shares being issued in such
payment, and the Maker’s calculation of the per-share market value under
subsection (b) above; provided that certificates representing those shares are
delivered to Payee within 20 days of the due date of the Scheduled Monthly
Payment.

4.       Conversion.

     (a) At any time while any portion of the principal or interest of this Note
is outstanding (including during the notice period prior to any optional cash
prepayment by the Maker), the Payee may give the Maker written notice (the
“Payee’s Notice”) of its intention to convert all or any portion of the
outstanding principal and/or accrued but unpaid interest on this Note into
shares of the Maker’s Common Stock based on a conversion rate per share computed
below (the “Conversion Rate”). Upon receipt of the Payee’s notice, the Maker
shall immediately cause certificates representing these shares to be delivered
to Payee within 20 days of, and Payment shall be deemed to have been made on,
the date of such notice.

     The "Conversion Rate" is the average (rounded to the nearest $.01) of the
high closing bid prices of Maker’s Common Stock on the OTC Bulletin Board as
reported by bigcharts.com (or if this service is discontinued, such other
reporting service acceptable to Payee) for the 30 trading days immediately
following the effective date with the SEC of Maker’s Registration Statement on
Form S-2, SEC File No. 333-110831 (the “S-2 Registration Statement”). However,
the Conversion Rate shall not be lower than $0.35 or higher than $0.65 per
share. If by the date of the Payee’s Notice, the SEC has not declared the S-2
Registration Statement effective, then the Conversion Rate is $0.35 per share.

     (b) The Conversion Rate shall be adjusted proportionally for any subsequent
stock dividend or split, stock combination or other similar recapitalization,
reclassification or reorganization of or affecting Maker’s Common Stock. In case
of any consolidation or merger to which the Maker is a party other than a merger
or consolidation in which the Maker is the continuing corporation, or in case of
any sale or conveyance to another corporation of the property of the Maker as an
entirety or substantially as an entirety, or in the case of any statutory
exchange of securities with another corporation (including any exchange effected
in connection with a merger of a third corporation into the Maker), then instead
of receiving shares of Maker’s Common Stock, Payee shall have the right
thereafter to receive the kind and amount of shares of stock and other
securities and property which the Payee would have owned or have been entitled
to receive immediately after such consolidation, merger, statutory exchange,
sale or conveyance had the same portion of this Note been paid or converted
immediately prior to the effective date of such consolidation, merger, statutory
exchange, sale or conveyance and, in any such case, if necessary, appropriate
adjustment shall be made in the application of the provisions set forth in this
Section with respect to the rights and interests thereafter of the Payee, to the
end that the provisions set forth in this Section shall thereafter
correspondingly be made applicable, as nearly as may reasonably be, in relation
to any shares of stock and other securities and property thereafter deliverable
in connection with this Note. The provisions of this subsection shall similarly
apply to successive consolidations, mergers, statutory exchanges, sales or
conveyances.

-2-

--------------------------------------------------------------------------------

     (c) Despite anything above to the contrary, the Payee may not convert this
Note into Common Stock under this Section 4 during the time period and to the
extent that the shares of Maker’s Common Stock that the Payee could acquire upon
the conversion would cause Payee’s Beneficial Ownership of Maker’s Common Stock
to exceed 4.99% of Maker’s outstanding Common Stock; provided, however, that the
limitations on the right to exercise a warrant for Common Stock being issued to
Payee in connection with this Note (the “Warrant”), as provided by such Warrant,
shall first reduce Payee’s Beneficial Ownership of Maker’s Common Stock before
limitation of Payee’s conversion rights hereunder; and provided further, that
the limitation of Payee’s conversion rights hereunder shall first reduce Payee’s
Beneficial Ownership before limiting the number of shares that Maker may issue
to Payee as payment hereunder pursuant to Section 3(a) above. The Payee will, at
the request of Maker, from time to time, notify Maker of Payee’s computation of
Payee’s Beneficial Ownership. The parties shall compute Payee’s "Beneficial
Ownership" of Maker’s Common Stock in accordance with SEC Rule 13d-3.

     (d) If (but only if) the Common Stock shall be listed for trading on the
NASDAQ System during the term of this Note, then, unless the Maker shall have
obtained the approval of its voting shareholders to such issuance in accordance
with the rules of NASDAQ or such other stock market with which the Maker shall
be required to comply (but only to the extent required thereby), the Maker shall
not issue shares of Common Stock upon conversion of the Note or in payment of
interest on the Note, which when added to the number of shares of Common Stock
previously issued by Maker (i) upon conversion of the Note, (ii) upon exercise
of the Warrant and (iii) in payment of interest on the Note, would equal or
exceed 20% of the number of shares of the Maker’s Common Stock which were issued
and outstanding on the date of issuance (the “Maximum Issuance Amount”). In the
event that a properly executed conversion notice is received by the Maker which
would require the Maker to issue shares of Common Stock equal to or in excess of
the Maximum Issuance Amount, the Maker shall honor such conversion request by
(i) converting the Note into the number of shares of Common Stock stated in the
conversion notice but not in excess of the Maximum Issuance Amount, and (ii)
redeeming the number of shares of Common Stock stated in the conversion notice
equal to or in excess of the Maximum Issuance Amount in cash at a price equal to
the then-current fair market value (i.e., the closing bid price of Maker’s
Common Stock on the NASDAQ System, or if not then traded on the NASDAQ System,
then on the OTC Bulletin Board as reported by bigcharts.com, or if this service
is discontinued, such other reporting service acceptable to Payee) on the date
of redemption. In the event that the Maker shall elect to pay interest on this
Note in shares of Common Stock which would require the Maker to issue shares of
Common Stock equal to or in excess of the Maximum Issuance Amount, the Maker
shall pay interest in shares of Common Stock equal to one share less than an
amount which would result in the Maker issuing shares equal to the Maximum
Issuance Amount, and the balance of the interest payment in cash.

5. Contingent Additional Interest. In the event that Maker fails by the
"Registration Deadline" (as that term is defined in Section 5(e) of the Warrant)
to obtain effectiveness under the Securities Act of 1933, as amended, and
applicable state securities laws of the Registration Statement as required by
the terms of a Registration Rights Agreement of this date between Maker and
Payee covering all of the shares of Common Stock issuable as payment under or
upon conversion of this Note or upon exercise of the Warrant (the “Registration
Rights Agreement”), then for each full month thereafter (prorated for partial
months) that this failure continues (the “Failure Term”), Maker shall pay in
arrears in cash, with the next otherwise Scheduled Monthly Payment under
Sections 2(b) or 3(a) above (or if the last Scheduled Monthly Payment has been
made, then on the same day of each succeeding month), additional interest (the
“Contingent Additional Interest”) equal to the greater of $1,000 or 1% of the
outstanding principal balance on this Note as of the last day of the prior
month. Despite the foregoing, if the Payee consents (as provided under the
Registration Rights Agreement) to an extension of the effective date of the
Registration Statement beyond the original Registration Deadline, then the
Registration Deadline hereunder shall be extended by a like period.

-3-

--------------------------------------------------------------------------------

6.      Security.      The full and timely payment of this Note (together with
the Maker’s obligations under a Purchase Agreement of this date between Maker
and Payee) shall be secured by a Security Agreement of this date (the “Security
Agreement”) covering all of Maker’s assets, including all of the membership
units owned by Maker in Active Hawk Minerals, LLC, a Minnesota limited liability
company, and all of the capital stock owned by Maker in Brazmin Ltda., a limited
liability company organized under the laws of Brazil. The security interest
granted under the Security Agreement shall be a first priority security interest
subordinate to no other secured rights.

7.      Optional Prepayments.      The Maker may prepay this Note, in whole or
in part, and in cash, without penalty by Maker upon fifteen days written notice
to Payee. Prepayments shall be applied first to accrued but unpaid interest and
then to principal.

8.      Default.      The occurrence of any one or more of the following events
shall constitute an event of default, upon which Payee may declare the entire
principal amount of this Note, together with all accrued but unpaid interest, to
be immediately due and payable in cash (despite provisions otherwise for payment
with Common Stock):

     (a) The Maker shall fail to make any required payment of principal or
interest (including Contingent Additional Interest) when due, and in its proper
form (i.e., in cash, in stock or by a combination thereof), and such failure
shall continue through five days after Payee gives written notice of such
failure to Maker.

     (b) The Maker shall be in material default of any term or provision of the
Purchase Agreement, the Security Agreement, the Registration Rights Agreement or
the Warrant, and such failure shall continue through five days after Payee gives
written notice of such default to Maker.

     (c) The Maker shall become insolvent or any bankruptcy, reorganization,
debt arrangement or other proceeding under any bankruptcy or insolvency law
shall be instituted by or against the Maker.

     (d) Wayne W. Mills shall be in default of any term or provision of the
Guaranty Agreement being entered into by him on the date hereof for the benefit
of the Payee.

     (e) The Maker shall be in default under a Supplemental Note or Supplemental
Warrant, if any, issued by Maker to Payee after the date hereof in connection
with a Call and Option Agreement of this date between such parties.

     Without limiting the above, the Maker acknowledges that payments on the
various scheduled due dates in Sections 2, 3(c) and 5 are of essence and that
any failure to timely pay any installment of principal or interest (whether as
permitted by cash, with stock or by a combination thereof and within any
permitted grace period above) permits Payee to declare this Note immediately due
in cash in its entirety without any prior notice of any kind to Maker, except
for the specific notices provided above.

9.      Applicable Law.      THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF
THE NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

-4-

--------------------------------------------------------------------------------

10.      Waivers.      The Maker hereby waives presentment for payment, notice
of dishonor, protest and notice of payment and all other notices of any kind in
connection with the enforcement of this Note.

11.      No Setoffs.      The Maker shall pay principal and interest under the
Note without any deduction for any setoff or counterclaim.

12.      Costs of Collection.     If this Note is not paid when due, the Maker
shall pay Payee’s reasonable costs of collection, including reasonable
attorney’s fees.

  WITS BASIN PRECIOUS MINERALS INC.         By  /s/ Mark D. Dacko    

--------------------------------------------------------------------------------

       Mark D. Dacko, Chief Financial Officer

-5-

--------------------------------------------------------------------------------

 